

116 HR 5067 IH: Troops Educating And Managing Schools Act
U.S. House of Representatives
2019-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5067IN THE HOUSE OF REPRESENTATIVESNovember 13, 2019Mr. Meadows introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committees on Education and Labor, the Judiciary, and Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo transition military veterans into new careers in education, and for other purposes.
	
 1.Short titleThis Act may be cited as the Troops Educating And Managing Schools Act or the TEAMS Act. 2.Veterans-to-Classrooms Program (a)Modification and redesignation of programSection 1154 of title 10, United States Code, is amended—
 (1)in the section heading, by striking: employment as teachers: Troops-to-Teachers Program and inserting employment in schools: Veterans-to-Classrooms Program; (2)in subsection (a)—
 (A)by redesignating paragraphs (2) through (8) as paragraphs (4) through (10), respectively; (B)by inserting after paragraph (1) the following new paragraphs:
						
 (2)SecretaryThe term Secretary means the Secretary of Defense. (3)Covered position (A)The term covered position means a full-time position in an eligible school as—
 (i)a teacher, including an elementary school teacher, a secondary school teacher, and a career and technical education teacher;
 (ii)a school leader; (iii)a school administrator;
 (iv)a nurse; (v)a principal;
 (vi)a counselor; (vii)a teaching aide;
 (viii)specialized instructional support personnel; (ix)a school resource officer; or
 (x)a contractor who performs the functions of a position described in any of clauses (i) through (viii).
									; 
 (C)by amending paragraph (4), as so redesignated, to read as follows:  (4)Eligible schoolThe term eligible school means—
 (A)a public elementary school, including a public elementary charter school; (B)a public secondary school, including a public secondary charter school; or
 (C)a Bureau-funded school as defined in section 1141(3) of the Education Amendments of 1978 (25 U.S.C. 2021(3)).;
 (D)in paragraph (8), as so redesignated, by striking Troops-to-Teachers and inserting Veterans-to-Classrooms; (E)by striking paragraph (9), as so redesignated, and inserting the following new paragraph (9):
						
 (9)School resource officerThe term school resource officer has the meaning given that term in section 1709(4) of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10389(4)).
							; and
 (F)in paragraph (10), as so redesignated, by striking and State and inserting specialized instructional support personnel, and State; (3)in subsection (b)—
 (A)in the matter preceding paragraph (1), by striking Secretary of Defense may carry out a Troops-to-Teachers Program and inserting The Secretary of Defense, in consultation with the Secretary of Education, may carry out a Veterans-to-Classrooms Program;
 (B)in paragraph (1), by striking become a teacher and inserting obtain a covered position; and (C)by amending subparagraph (A) of paragraph (2) to read as follows:
						
 (A)by local educational agencies or charter schools in States with a shortage of individuals to fill covered positions, as determined by the Secretary of Education.;
 (4)in subsection (d)(4)(A)— (A)in clause (i), by striking or career or technical subjects and inserting career and technical education, or subjects relating to a covered position; and
 (B)in clause (ii), by inserting in a covered position or after seek employment; (5)in subsection (e)—
 (A)in paragraph (1)(A)— (i)in clause (i), by striking become a teacher and inserting obtain a covered position; and
 (ii)in clause (ii), by striking as an elementary school teacher and all that follows through the period at the end and inserting in a covered position for not less than three school years in an eligible school to begin the school year after the member obtains the professional credentials required for the position involved;
 (B)in paragraph (2)(E), by striking as a teacher in an eligible elementary school or secondary school or as a career or technical teacher and inserting in a covered position; and
 (C)in paragraph (3)— (i)in subparagraph (A)—
 (I)in the first sentence, by striking educational level, certification, or licensing and inserting educational level, certification, licensing, or other professional credentials; and (II)in the second sentence, by striking $5,000 and inserting $9,000 (except as adjusted by the Secretary in accordance with subparagraph (D));
 (ii)in subparagraph (B)— (I)in clause (i), by striking as an elementary school teacher, secondary school teacher, or career or technical teacher and inserting in a covered position; and
 (II)in clause (ii), by striking may not exceed $5,000, unless the eligible school is a high-need school, in which case the amount of the bonus may not exceed $10,000 and inserting may not exceed $9,000 (except as adjusted by the Secretary in accordance with subparagraph (D)), unless the eligible school is a high-need school, in which case the amount of the bonus may not exceed $18,000 (except as so adjusted);
 (iii)in subparagraph (C)— (I)in clause (i), by striking 5,000 and inserting 20,000;
 (II)in clause (ii), by striking 3,000 and inserting 5,000; and (III)in clause (iv), by striking $10,000 and inserting $18,000 (except as adjusted by the Secretary in accordance with subparagraph (D)); and
 (iv)by adding at the end the following:  (D) (i)The Secretary may adjust the dollar amounts set forth in subparagraphs (A), (B)(ii), and (C)(iv) to reflect changes in the Consumer Price Index over the applicable period.
 (ii)In this subparagraph, the term applicable period means— (I)with respect to an initial adjustment under clause (i), the period that has elapsed since the date of the enactment of the TEAMS Act; or
 (II)with respect to any adjustment after the initial adjustment, the period that has elapsed since the date of the most recent adjustment under clause (i).
										;
 (6)in subsection (f)(1)— (A)in subparagraph (A)—
 (i)by striking become a teacher and inserting obtain a covered position; and (ii)by striking as an elementary school teacher, secondary school teacher, or career or technical teacher and insert in a covered position; and
 (B)in subparagraph (B), by striking , employment as an elementary school teacher, secondary school teacher, or career or technical teacher and inserting employment in a covered position;
 (7)in subsection (h)(2)(A), by striking as elementary school teachers, secondary school teachers, and career or technical teachers and inserting in covered positions; and (8)by adding at the end the following new subsections:
					
						(j)Partnerships
 (1)In generalThe Secretary may enter into one or more partnerships with States, local educational agencies, or covered entities—
 (A)to help sustain and expand the reach of the Veterans-to-Classrooms Program to promote careers in education among current and future veterans under this section;
 (B)to provide information on the Program in accordance with subsection (k)(2) in widely available, user-friendly formats;
 (C)to help recruit more veterans, including veterans who are retired law enforcement officers, and service members who are within 6 months of transitioning out of the military into new careers in education;
 (D)to promote careers in education among current and future veterans by providing veterans with information on other employment transition programs, including—
 (i)the Veterans’ Employment & Training Service and the National Veterans’ Training Institute of the Department of Labor; (ii)the transition assistance programs established under section 1144 of this title;
 (iii)the SkillBridge and Career Skills Programs of the Department of Defense; (iv)the AmeriCorps program carried out under subtitle C of title I of the National and Community Service Act of 1990 (42 U.S.C. 12571 et seq.); and
 (v)other transitional or educational programs; and (E)to promote careers in education by helping veterans learn about educational benefits available to them, including Post-9/11 Educational Assistance, certification programs, and applicable on-the-job training and apprenticeship programs, to help veterans get into an educational career field.
 (2)Covered entity definedIn this subsection, the term covered entity means— (A)an entity qualifying as an exempt organization under section 501(c)(3) of the Internal Revenue Code of 1986; or
 (B)a veterans service organization recognized by the Secretary of Veterans Affairs for the representation of veterans under section 5902 of title 38.
								(k)Program information
 (1)Information from the SecretaryThe Secretary shall make available, on a publicly accessible website of the Department of Defense, the information described in paragraph (3).
 (2)Information from covered entitiesEach State, local educational agency, and covered entity that enters into a partnership with the Secretary under paragraph (1) shall make available, on a publicly accessible website, the information described in paragraph (3).
 (3)Information describedThe information described in this subparagraph is information on the Veterans-to-Classrooms program authorized under this section, including a description of the application process for the program and the potential benefits of participating in the program.
 (l)Biennial reviewNot less frequently than once every two years, the Secretary shall submit to Congress a report on the Veterans-to-Classrooms Program. At minimum, the report shall include a comparison of the number of participants in the Program during the period covered by the report relative to the number of stipends authorized under the Program during such period.
 (m)Process To streamline applicationsNot later than one year after the date of the enactment of the TEAMS Act, the Secretary shall implement a process to simplify the submission of applications under subsection (d)(2)..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 58 of such title is amended by striking the item relating to section 1154 and inserting the following new item:
				
					
						1154. Assistance to eligible members and former members to obtain employment in schools:
			 Veterans-to-Classrooms Program..
 (c)Effective dateThe amendments made by subsections (a) and (b) shall take effect on July 1, 2020. (d)ReferencesBeginning on July 1, 2020, any reference in Federal law (other than this Act), regulations, guidance, instructions, or other documents of the Federal Government to the Troops-to-Teachers Program shall be deemed to be a reference to the Veterans-to-Classrooms Program.
 3.Veterans employable as school resource officersSection 1709(4) of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10389(4)) is amended by inserting after a career law enforcement officer, with sworn authority, the following: or a veteran (as such term is defined in section 101(2) of title 38, United States Code) who is hired by a State or local public agency as a law enforcement officer for purposes of serving as a school resource officer, who is.
		4.Task force on education careers for veterans
 (a)Task forceNot later than 120 days after the date of the enactment of this Act, the President shall convene a task force to identify strategies that may be used to assist veterans in obtaining employment in the field of education.
 (b)ResponsibilitiesThe task force convened under subsection (a) shall— (1)consult regularly with veterans service organizations in performing the duties of the task force; and
 (2)coordinate administrative and regulatory activities and develop proposals to— (A)identify State licensing and certification requirements that are excessive and unnecessarily burdensome for veterans seeking to transition into careers in education;
 (B)identify potential compensation structures for educational employment that include salary credit for prior military and law enforcement experience;
 (C)recommend incentives to encourage educational employers to hire veterans; (D)assess the feasibility of establishing dedicated military veteran liaison positions in school districts;
 (E)examine how funds made available for the Veterans-to-Classrooms Program under section 1154 of title 10, United States Code, may be used to conduct outreach, provide certification support, and help States establish outreach centers for veterans; and
 (F)explore how partnerships entered by the Secretary under subsection (j) of such section may be used to promote careers in education among veterans through collaboration with relevant employment transition programs, including the Transition Assistance Program, the SkillBridge and Career Skills Programs of the Department of Defense, and the AmeriCorps program.
 (c)MembershipThe task force shall consist of— (1)the Secretary of Defense, or the designee of the Secretary, who shall be the head of the task force;
 (2)the Secretary of Education, or the designee of the Secretary; (3)the Attorney General, or the designee of the Attorney General;
 (4)the Secretary of Veterans Affairs, or the designee of the Secretary; (5)the Secretary of Labor, or the designee of the Secretary;
 (6)the Director of the Office of Management and Budget, or the designee of the Director; (7)four representatives from a veterans service organization, selected by the President;
 (8)a representative of the Administrative Conference of the United States; and (9)representatives of State and local governments selected by the President, which may include representatives of State boards of education and relevant State licensing agencies.
				(d)Report
 (1)In generalNot later than one year after the date on which the task force is convened under subsection (a), the task force shall submit to Congress a report that includes—
 (A)a description of actions that may be carried out by State and local governments to reduce barriers that interfere with the ability of veterans to transition into careers in education; and
 (B)recommendations for specific legislative and regulatory actions that may be carried out to reduce such barriers.
 (2)Public availabilityThe report under paragraph (1) shall be made available on a publicly accessible website of the Department of Defense.
 (e)DefinitionsIn this section, the term veterans service organization means any organization recognized by the Secretary of Veterans Affairs for the representation of veterans under section 5902 of title 38, United States Code.
			